Citation Nr: 0723239	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  94-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for organic heart 
disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from March 22, 1965, to 
September 19, 1977, and from September 26, 1977, to September 
19, 1984.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  A December 2002 decision of the Board 
determined that new and material evidence had been presented 
to reopen the claims of service connection for organic heart 
disease and hypertension.  The Board also determined that 
additional development was necessary with respect to the 
underlying merits of the issues of entitlement to service 
connection for organic heart disease and hypertension.  
Therefore, the Board issued a remand in November 2003.

Thereafter, in a March 2005 decision, the Board denied 
service connection for organic heart disease and 
hypertension.  The veteran subsequently appealed these issues 
to the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claims for readjudication.  In a 
February 2006 Order, the Court granted the joint motion, 
vacated the Board's March 2005 decision, and remanded this 
case to the Board for readjudication.  In August 2006, the 
Board issued a remand in accordance with the February 2006 
Court Order.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

In October 2006, the veteran was afforded an additional 
examination in compliance with the Board's August 2006 
Remand.  However, in reviewing the examination report, the 
Board finds that the examiner failed to comment on the 
January 1982 EKG report showing a diagnosis of a left 
anterior hemiblock, and the April 1991 EKG report showing the 
same diagnosis.  While the Board acknowledges the examiner's 
determination that the veteran had no current organic heart 
disease diagnosis, we nevertheless find that the examiner 
must comment on these two documents in discussing the 
veteran's heart disease diagnosis, as directed in the 
February 2006 Joint Motion and Court Order.

In addition, the October 2006 VA examination report shows a 
diagnosis of hypertension.  However, the examiner provided an 
opinion as to the etiology of the veteran's hypertension that 
was not in compliance with the instructions of the Board's 
Remand, which was mandated by the Court's action.  The 
doctor's opinion is not one upon which the Board may base a 
decision.

Given these regrettable deficiencies in the VA examination 
report, the Board finds that a Remand is warranted to insure 
compliance with the Court's February 2006 Order and the 
Board's August 2006 Remand.  The Court has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the veteran's claims 
folder to the examiner that conducted the 
October 2006 VA examination and ask him to 
review the record and comment on the 
following:

a.  Specifically address the reports of 
the January 1982 and April 1991 EKGs 
showing diagnoses of left anterior 
hemiblock.  Comment on these documents 
in relation to the October 2006 VA 
examination report showing no current 
diagnosis of organic heart disease.

b.  Provide an opinion as to whether it 
is at least as likely as not (i.e. to 
at least a 50/50 degree of probability) 
that the veteran has a current 
diagnosis of organic heart disease that 
is related to his military service?

c.  Based upon a review of the record, 
is it at least as likely as not that 
the veteran's currently diagnosed 
essential hypertension began in service 
or is related to any incident or event 
in service?  If necessary, please refer 
to specific blood pressure results in 
service.

2.  If the examiner who provided the October 
2006 VA examination report is unavailable, 
the veteran should be afforded a cardiology 
and hypertension examination by a qualified 
physician or physicians.  Any examiner(s) 
must be provided with the veteran's claims 
file for review in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.

a.  Based upon the cardiology 
examination, including any indicated 
testing, the examiner should determine 
whether the veteran has a current heart 
disorder.

b.  Based upon review of the claims 
file, clinical examination, and test 
results, the examiner should indicate 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's current 
heart disorder, if any, was incurred in 
service, or whether incurrence in 
service is unlikely (i.e., less than a 
50-50 probability).

c.  The examiner should specifically 
state his/her opinion as to the 
etiology of such heart disorder, citing 
to specific medical evidence of record.  
The examiner should also address the 
January 1982 report of an EKG which 
showed a diagnosis of a left anterior 
hemiblock while the veteran was still 
in service, and an April 1991 report of 
an EKG which showed the same diagnosis.  
The examiner should provide an opinion 
as to how these reports, and any other 
special testing results, relate to the 
opinion provided. 

d.  Based upon the hypertension 
examination, including any indicated 
testing, the examiner should determine 
whether the veteran currently has 
hypertension.

e.  Based upon review of the claims 
file, clinical examination, and test 
results, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's current 
hypertension, if present, was incurred 
in service, or whether incurrence in 
service is unlikely.

f.  The examiner should specifically 
state his/her opinion as to the 
etiology of the veteran's hypertension, 
citing to specific medical evidence of 
record.

g.  If it is determined that one of the 
claimed disorders is related to service 
and the other is not, the examiner 
should assess the relationship, if any, 
between the two claimed disorders, and 
opine as to whether it is at least as 
likely as not that the disorder which 
is service connected has either caused 
or aggravated the disorder which not 
service connected, or whether such a 
relationship is unlikely.


h.  Note:  As to the standard of "at 
least as likely as not," advise any 
examiner or reviewer that the term does 
not mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

i.  Note:  As to the standard of 
"aggravated" in the above context, 
advise any examiner or reviewer that 
the term refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability

j.  If it cannot be determined whether 
either of the veteran's claimed 
disorders was incurred in service or 
aggravated by the other after service, 
on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner or reviewer 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

3.  Once the above-requested development has 
been completed, the veteran's claims of 
entitlement to service connection for 
organic heart disease and hypertension 
should be readjudicated.  If the claims 
remain denied, he and his representative 
must be provided with a supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned 
to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


